Citation Nr: 1532674	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic cervical spine disability.

2.  Entitlement to service connection for a chronic thoracic spine disability.

3.  Entitlement to service connection for a chronic lumbar spine disability.

4.  Entitlement to service connection for a chronic right shoulder disability.

5.  Entitlement to service connection for chronic residuals due to hernia operation.

6.  Entitlement to service connection a chronic headache disability.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1947 to June 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Chicago, Illinois RO otherwise has jurisdiction of the claims folder.

The Board notes that the Veteran's claim for service connection include disorders of the neck, back, and right shoulder as well as headaches; all claimed as due to a head injury during service.  As the neck and back complaints in the record include the cervical, thoracic, and lumbar spines, the issues have been recharacterized to reflect this.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a chronic cervical spine disability, a chronic thoracic spine disability, a chronic right shoulder disability, chronic residuals due to a hernia operation, a chronic headache disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic lumbar spine disability was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

A chronic lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board notes that the Veteran's service treatment records are not available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In this case, the Veteran was notified in April 2010 that the RO was unable to locate his service treatment records and encouraged him to provide alternative documents which could substitute for medical records to include buddy statements.  As such, the Board that VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  In this case, the Veteran has been diagnosed with lumbar spine degenerative disc disease.  The Veteran contends that while unloading a truck with a steel beam about 30 feet long, one still beam fell off the truck and hit him in the back of his head and knocked him out.  In this case, not only is the record absent evidence which indicates that there may be a nexus between the current lumbar spine disorder and the Veteran's service, but there is evidence on file which relates his low back pain to working as a bricklayer.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as no medical evidence has been presented showing the possibility that his lumbar spine disorder is related to service, the Board finds that an etiology opinion is not "necessary."  
    
As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran contends that a steel beam hit him in the head when it was being offloaded from a truck while on active duty.  As noted above, the service treatment records were most likely lost in a fire.  Thus, there is no medical evidence that shows that the Veteran suffered from a lumbar spine injury or disorder during service. 

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant clearly has a current, chronic lumbar spine disability.  The Veteran has been diagnosed as having lumbar spine degenerative disc disease.

The remaining question, therefore, is whether there is medical evidence of a relationship between the current lumbar spine disability and military service.  No medical professional, however, has ever related this condition to the Veteran's military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  

In this case, the medical evidence does not show treatment or diagnosis of lumbar spine degenerative disc disease until many years after service.  The Board notes that in May 2010, the Veteran reported low back pain starting two to three years prior and noted that there was no accident or trauma but of gradual onset.  The Veteran reported that he had worked all his life as a bricklayer and continued to help his son who was also a bricklayer.  

Thus, the record is absent evidence of any lumbar spine injury or condition in service and medical evidence of a nexus between the Veteran's current lumbar spine degenerative disc disease and his active duty service.

To the extent that the Veteran contends that his low back disorder is related to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, etiology of his current lumbar spine disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  As there is no competent medical evidence that links the currently diagnosed lumbar spine degenerative disc disease to any incident of service, service connection for a chronic lumbar spine disability must be denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic lumbar spine disability is denied.


REMAND

The Board notes that the Veteran contends that while at Fort Knox in the summer of 1947, he hit his head and back with a piece of steel and that he has neck, upper back, and right shoulder pain as well as headaches and a head scar as a result.  There is some history of surgery having been performed following the accident.  In addition, the Veteran reported that he had a hernia operation in either 1948 or 1949 in Nuremburg, Germany and that he has a residual painful scar which causes limitation of motion.  

As noted above, the Veteran's service treatment records are no longer available.  In order to afford the Veteran every consideration with respect to the remaining issues on appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, medical opinions in conjunction with the review of the entire record and examinations of the Veteran are warranted.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's reports of injury have varied slightly during the pendency of this appeal; but for the most part have been consistent in that he contends that he was hit in the head by a piece of steel that was being offloaded from a truck while he was stationed at Ft. Knox in 1947.  

The Board notes that the Veteran is competent to report scars.  As the Veteran is already going to have a VA examination, an opinion should be rendered regarding the Veteran's alleged head and hernia operation scars.

Additionally, the record reveals that the Veteran spent some time as a deputy sheriff.  He should be asked to indicate whether any work related medical records might be available for the years after service.

Entitlement to service connection for PTSD was denied in a November 2013 rating decision on the basis that PTSD had not been clinically diagnosed.  In August 2014, the RO received VA medical records indicating symptoms consistent with PTSD.  An April 2015 rating decision continued the previous denial.  In May 2015, the RO received the Veteran's notice of disagreement with the denial.  The RO must now issue a Statement of the Case and provide the Veteran an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to service connection for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.
  
2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his neck, upper back, right shoulder, headaches, and scars of the head and abdomen that is not evidenced by the current record.  He should indicate whether there are any available work related records from the time he was a deputy sheriff.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

3.  The Veteran should be afforded an appropriate VA examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic disorders of the head (including headaches and head scar), neck, upper back, right shoulder and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  The examiner should also determine the nature and etiology of any current abdominal scar which the Veteran relates to a hernia operation in 1948.  It should be indicated whether any pathology found is consistent with head trauma of the nature reported or whether there is other likely etiology for the pathology found.    

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


